Citation Nr: 1029652	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-28 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 
INTRODUCTION

The Veteran had active duty from May 1994 to May 2004, to include 
service in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  Later, jurisdiction of the Veteran's appeal was 
transferred to the VA RO in St. Petersburg, Florida.

In February 2009, the Board remanded these claims for further 
development.


FINDINGS OF FACT

1.  The competent medical evidence shows that the 
Veteran's current right shoulder disability is related to in-
service complaints of right shoulder pain.

2.  The competent medical evidence shows that the Veteran's 
current left shoulder disability is related to in-service 
complaints of left shoulder pain.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  A left  shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Although the February 2004 VA pre-discharge examination report 
and the February 2007 VA examination report show no diagnosis of 
a current shoulder disorder, the medical evidence shows that the 
Veteran now has a bilateral shoulder disability.  See, e.g., the 
June 2009 VA examination report.  The separation examination 
report and the February 2004 VA pre-discharge examination report 
reflect that the appellant complained of bilateral shoulder pain 
in service, and the separation examiner diagnosed right biceps 
tendonosis.  

Following an examination of the claims folder and an examination 
of the Veteran a VA examiner in June 2009 opined that the 
claimant's bilateral shoulder disabilities were consistent with 
his active duty history and his subjective complaints.  While a 
February 2007 VA examiner was unable to attribute a bilateral 
shoulder disorder to events in active service without resorting 
to speculation, that opinion was predicated on finding no current 
disability and no military medical records showing the Veteran 
having problems with shoulder symptomatology.

In this case, the competent medical evidence shows that the 
Veteran's current right and left shoulder disabilities are 
related to the in-service complaints of bilateral shoulder pain.  
Therefore, entitlement to service connection for right and left 
shoulder disabilities is in order.  38 U.S.C.A. §§ 1110, 5107.
 
The benefits sought on appeal are allowed.




ORDER

Entitlement to service connection for a right shoulder disability 
is granted.

Entitlement to service connection for a left shoulder disability 
is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


